Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered. Claims 1-4, 14-16, 18, 27-30 are amended. Claims 1-30 are pending.
Response to Arguments

3.	Applicant’s arguments filed 12/18/2020 with respect to claims 1 – 30 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.
Allowable Subject Matter
4.	Claims 2, 3, 15, 16, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2, 15 and 28 Cox et al. [US 20200029302 A1] discloses in para [0167] the wake-up WUS can be transmitted in central 6 PRBs. or in the NB--i.e., where the MPDCCH is monitored. The WUS may also use frequency hopping: the WUS may be repeated across different NB allocations of 1.4 MHz within the LTE system band width in a predetermined pattern known to the UE before the UE enters the idle state or the connected DRX state. The use of frequency hopping to send the signal may help in recovering the signal faster, particularly for UEs in extended coverage areas. In one example, the frequency hopping configuration can be the same as the frequency hopping configuration for paging.
And prior art Su [US 20190090293 A1] discloses in para  [0105] When operating in a discontinuous reception (DRX) mode on a scan channel, a UE may select a frequency ("F_scan") from the scan channel's frequency sequence based on its own local clock K_native, and may scan the frequency F_scan for a certain portion of each DRX period, while typically operating in a reduced power state for much or all of the remainder of the discovery period (e.g., unless also monitoring another scan channel or page channel, or otherwise performing another activity between DRX on-durations). According to some embodiments

However, prior arts of records Cox and Su does not teach  
identifying a hopping pattern for the plurality of wakeup grouping sets; and determining the wakeup grouping set for the monitoring occasion according to the identified hopping pattern.

Therefore, the claims 2, 15 and 28 with their respective dependent claims 3, 16 and 29 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, 14, 17, 18, 21, 22, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Pub: 20180027495 ) hereinafter Song and further in view of Chandramouli et al. (US Pub: 20130115977) hereinafter Chandra

As to claim 1 Song teaches a method for wireless communication at a user equipment (UE), (Song [0019] Fig. 1, a server device may be configured to communicate with the wireless communication device and to send a wakeup signal to the wireless communication device when the server device needs to communicate with the wireless communication device)
(Song[0024] [0063]- [0066]  Fig. 1, Fig. 2, Fig. 4,  MTC server device may be configured to communicate with the UE and to send a wakeup signal to the UE when the MTC server device needs to communicate with the UE, one or more UEs 110 associated with the wakeup request based on a wakeup group identifier included in the wakeup request, Wakeup message generator 460 may identify one or more eNodeBs 210 serving UEs 110 associated with the wakeup request group ID, instruct the identified eNodeBs 210 to generate signature beacons associated with the mapped signature beacon ID and eNB transmits generated signature beacon  to UE)
and initiating a wakeup procedure for the UE based at least in part on the determining (Song [0029]  Fig.1, Fig. 4, the wireless communication may receive a wireless signature beacon signal, determine that the received wireless signature beacon signal matches the selected wakeup signature beacon signal, and may perform a wakeup process that causes the wireless communication device to exit the power saving mode, in response to determining that the received wireless signature beacon signal matches the selected wakeup  signature beacon signal)
Song does not teach wherein the UE is a member of a first group of the plurality of groups associated with a first wakeup grouping set and a member of a second group of the plurality of groups associated with a second wakeup grouping set, wherein the first group is different from the second group, receiving a wakeup signal during a monitoring occasion for wakeup signals associated with the first wakeup grouping set:, determining, based at least in part on the monitoring occasion being for wakeup signals associated with the first wakeup grouping set,
Chandra teaches wherein the UE is a member of a first group of the plurality of groups associated with a first wakeup grouping set and a member of a second group of the plurality of groups associated with a second wakeup grouping set, wherein the first group is different from the second group: (Chandra [0086] Fig. 1,  UEs 110 are divided into a number of groups 190, UEs 1 through M are in group 1 (190-1); UEs M and M+1 are in group 2 (190-2); and UEs M+1 through N are in group 3 (190-3). Each of the UEs M and M+1 therefore belong to two groups when MTC device belongs to multiple groups i.e., is associated with multiple group IDs,  the MTC device needs to wake up  at multiple paging occasion POs in order to detect the paging messages/a UE is a member of two different wakeup group)
receiving a wakeup signal during a monitoring occasion for wakeup signals associated with the first wakeup grouping set: (Chandra[0105]  [0106] Fig. 1, the group-paging indicator can be broadcast (and monitored) in the paging frame PF and PO defined by UE_ID=0 as an extension bit in paging RRC, the UE 110-M could receive a single paging/wake-up,  message having paging  information targeted to group 190-1/first group, group 190-2, and/or to the UE 110-M individually).
determining, based at least in part on the monitoring occasion being for wakeup signals associated with the first wakeup grouping set, (Chandra [0105] [0106] determine group paging for the group paging  indicator can be broadcast (and monitored) in the PF and PO defined by UE_ID=0, the group paging indicator can be realized, e.g., as an extension bit or extension bits in the paging RRC message; the UE 110-M could receive a single paging message having paging information targeted to group 190-1/determine group paging message 190-1)
that the received wakeup signal indicates the first group in  the first wakeup grouping set; (Chandra[015] [0106] Fig. 1,UE 110-M could receive a single paging message/wake-up signal, having paging information targeted to group 190-1/determine group paging message 190-1)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine the teachings of Chandra with the teachings of Song because Chandra teaches that providing group paging would be beneficial that enables   UEs the ability to reduce power. (Chandra [0057])

Regarding claim 27 there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits that Song discloses a UE (110)base station in para [0054] [055] Fig. 3 including a processor, memory coupled to the processor for performing the disclosed functionalities of claim 27 As a result, claim 27 are rejected under section 103 as obvious over Chandra in view of Song for the same reasons as in claim 1.
As to claim 5 the combination of Song and Chandra specifically Song teaches  wherein receiving the signaling configuring the UE with the plurality of wakeup grouping sets comprises: (Song[0024] [0063]- [006]  Fig. 1, Fig. 2, Fig. 4,  MTC server device may be configured to communicate with the UE and to send a wakeup signal to the UE when the MTC server device needs to communicate with the UE, one or more UEs 110 associated with the wakeup request based on a wakeup group identifier included in the wakeup request, Wakeup message generator 460 may identify one or more eNodeBs 210 serving UEs 110 associated with the wakeup request group ID, instruct the identified eNodeBs 210 to generate signature beacons associated with the mapped signature beacon ID and eNB transmits generated signature beacon  to UE)
receiving radio resource control signaling from a base station indicating the plurality of wakeup grouping sets (Song [0097] Fig. 2, eNodeB 210 may send information identifying the broadcast method for the wakeup signal via message to a particular UE device 110, such as an RRC message)
Regarding claim 17, there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 5. Examiner submits that Song discloses a base station in para [0054] [055] including a processor, memory coupled to the processor for performing the disclosed functionalities of claim 17. As a result, claim 17 is rejected under section 103 as obvious over Chandra in view of Song for the same reasons as in claim 5.

As to claim 8 the combination of Song and Chandra specifically Song teaches wherein, for each wakeup grouping set of the plurality of wakeup grouping sets, the one or more UEs are members of at least one group of the plurality of groups (Song [0065] Fig. 1, Fig. 2, Fig. 4, Wakeup DB 465 may associate a particular wakeup request group ID, a particular trigger type ID, a particular priority ID, and/or other identifiers with a particular signature beacon ID. Wakeup message manager 460 may identify one or more eNodeBs 210 serving UE devices 110 associated with the wakeup request group ID included in the received wakeup request and may instruct the identified eNodeBs 210 to generate signature beacons associated with the mapped signature beacon ID).
As to claim 9 the combination of Song and Chandra specifically Song teaches, wherein the received wakeup signal comprises one or more reference signals, or control channel signaling, or one or more predetermined sequences, or a combination thereof (Song [0024] base station broadcast one or more element blocks of the PRB may each include one or more wakeup signature beacon signals; PRB may broadcast, for example, via an LTE Physical Downlink Shared Channel (PDSCH)).

Regarding claims 21 and 22, there is recited a base station with steps that are virtually identical to the functions performed by the method recited in respective claims 8 and 9. Examiner submits that Song discloses a base station in para [0054] [055] including a processor, memory coupled to the processor for performing the disclosed functionalities of claims 21 and 22. As a result, claims 21 and 22 are rejected under section 103 as obvious over Chandra in view of Song for the same reasons as in respective claims 8 and 9.

As to claim 14. Song teaches a method for wireless communication at a base station, comprising: (Song [0020] a base station  broadcast wakeup signal using the selected broadcast method, and provide information identifying the selected broadcast method to the wireless communication device)
transmitting, to a user equipment (UE), signaling configuring the UE with a plurality of wakeup grouping sets, each of the plurality of wakeup grouping sets , (Song[0024] [0063]- [0066]  Fig. 1, Fig. 2, Fig. 4,  MTC server device/ may be configured to communicate with the UE and to send a wakeup signal to the UE when the MTC server device needs to communicate with the UE, one or more UEs 110 associated with the wakeup request based on a wakeup group identifier included in the wakeup request, Wakeup message generator 460 may identify one or more eNodeBs 210 serving UEs 110 associated with the wakeup request group ID, instruct the identified eNodeBs 210 to generate signature beacons associated with the mapped signature beacon ID and eNB transmits generated signature beacon  to UE)
Song does not teach wherein the UE is a member of a first group of the plurality of groups associated with a first wakeup grouping set, and a member of a second group of the plurality of groups associated with a second wakeup grouping set wherein the first group is different from the second group, determining, for a monitoring occasion and based at least in part on the monitoring occasion being for wakeup signals associated with the first wakeup grouping set, the first wakeup grouping set  comprises the first group, and transmitting, during the monitoring occasion, a wakeup signal for the first group according to the determined first wakeup grouping set
Chandra teaches  wherein the UE is a member of a first group of the plurality of groups associated with a first wakeup grouping set, and a member of a second group of the plurality of groups associated with a second wakeup grouping set wherein the first group is different from the second group: (Chandra [0086] Fig. 1,  UEs 110 are divided into a number of groups 190, UEs 1 through M are in group 1 (190-1); UEs M and M+1 are in group 2 (190-2); and UEs M+1 through N are in group 3 (190-3). Each of the UEs M and M+1 therefore belong to two groups when MTC device belongs to multiple groups i.e., is associated with multiple group IDs,  the MTC device needs to wake up  at multiple paging occasion POs in order to detect the paging messages/a UE is a member of two different wakeup group)
determining, for a monitoring occasion and based at least in part on the monitoring occasion being for wakeup signals associated with the first wakeup grouping set, (Chandra [0105] [0106] determine group paging for the group paging  indicator can be broadcast (and monitored) in the PF and PO defined by UE_ID=0, the group paging indicator can be realized, e.g., as an extension bit or extension bits in the paging RRC message; the UE 110-M could receive a single paging message having paging information targeted to group 190-1/determine group paging message 190-1)
 the first wakeup grouping set  comprises the first group ; (Chandra [0105] [0106] the group paging indicator can be realized, e.g., as an extension bit or extension bits in the paging RRC message; the UE 110-M could receive a single paging message having paging information targeted to group 190-1/determine group paging message 190-1)
 and transmitting, during the monitoring occasion, a wakeup signal for the first group according to the determined first wakeup grouping set. (Chandra [0095] [0106] Fig. 1, common paging indicator for all group paging provide an indicator, e.g., one new bit in the paging message, after detecting this bit, a UE monitoring for any group paging would need to check also the paging occasion defined by the shared S-TMSI in that/those paging cycles the UE 110-M could receive a single paging message having paging information targeted to group 190-1)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine the teachings of Chandra with the teachings of Song because Chandra teaches that providing group paging would be beneficial that enables   UEs the ability to reduce power. (Chandra [0057])
Regarding claim 30 there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 14. Examiner submits that Song discloses a base station in para [0054] [055] including a processor, memory coupled to the processor for performing the disclosed functionalities of claim 30 As a result, claim 30 are rejected under section 103 as obvious over Chandra in view of Song for the same reasons as in claim 26.

As to claim 18 the combination of Song and Chandra specifically Chandra teaches  further comprising: identifying third group of the first wakeup grouping set for one or more additional UEs; (Chandra [0075] Fig. 1 UEs 110 are divided into a number of groups 190, UEs 1 through M are in group  1 (190-1); UEs M and M+1 are in group 2 (190-2); and UEs M+1 through N are in group 3 (190-3)/third group 190-3, additional UE 110-N and Group 1, Group 2 and Group 3 are first wake up grouping set)
and wherein transmitting the wakeup signal for the first group comprises:  (Chandra [0075] Fig. 1 UEs 110 are divided into a number of groups 190, UEs 1 through M are in group  1 (190-1); UEs M and M+1 are in group 2 (190-2); and UEs M+1 through N are in group 3 (190-3)/third group 190-3, additional UE 110-N and Group 1, Group 2 and Group 3 are first wake up grouping set)
transmitting, during the monitoring occasion, the wakeup signal for the first group using a first set of resources and for the  third group for the one or more additional UEs on a second set of resources. (Chandra [0097][0099] [0106]Fig. 1, eNB indicates subframe #4 (number 4) of the first frame #0 in every group paging cycle is a group paging occasion, UEs select to monitor  one of the multiple group paging cycles so as to distribute UEs in time, the UE 110-M could receive a single paging message having paging information targeted to group 190-1, group 190-2 and or group 190-3)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine e the teachings of Chandra with the teachings of Song because Chandra teaches that providing group paging would be beneficial that enables   UEs the ability to reduce power. (Chandra [0057])

Claim 4, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Chandra and further in view of Fang et al. (US Pub: 20180288706) hereinafter Fang and further in view of Agashe et al. (US Pub: 20030223388) hereinafter Agashe 

As to claim 4 the combination of Song and Chandra does not teach, further comprising: attempting to decode the received wakeup signal according to a plurality of decoding hypotheses that correspond to the plurality of wakeup grouping sets; determining a successful decoding hypothesis of the plurality of decoding hypotheses, the first wakeup grouping set is associated with the monitoring occasion based at least in part on the first wakeup grouping set corresponding to the successful decoding hypothesis.
 (Fang[0032] varying CP lengths being used for the wake-up payload, the wake-up receiver determine/attempting the operational CP length to be used to decode a wake-up payload sent to it, for example by way of hypothesis testing/plurality of hypothesis testing, such as by way of a low-power wake-up receiver LP-WUR using local preambles with differing/distinct CP lengths, and comparing the cross correlation of the local preambles with the preamble of the wake-up payload)
determining a successful decoding hypothesis of the plurality of decoding hypotheses (Fang [0032] the operational CP length would correspond to the CP length selected based on the cross correlation (or to a selected CP length), and information of the operation CP length of the wake-up payload could then be used to decode the wake-up payload; the operational CP length to be used to decode a wake-up payload sent to it, for example by way of hypothesis testing)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Fang with the teaching of Song, Chandra because Fang teaches that using a low-power wake-up receiver (LP-WUR) in Wi-Fi devices would reduce power consumption in a basic service set (BSS). (Fang [0011])
the combination of Song,  Chandra and Fang does not teach the first wakeup grouping set is associated with the monitoring occasion based at least in part on the first wakeup grouping set corresponding to the successful decoding hypothesis.
first wakeup grouping set is associated with the monitoring occasion based at least in part on the first wakeup grouping set corresponding to the successful decoding hypothesis (Agahse [0029] mobile station periodically shut off and wake up in predefined assigned time periods to monitor a quick paging channel (QPCH), if the QPCH indicates possibility of a message for the mobile station, the mobile station directs its resources to monitor an assigned paging channel, mobile stations in the first group wake-up during one time period to receive a QPCH and the second group at another time period)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Agashe with the teaching of Song, Chandra and Fang because Agashe teaches that receiving in the first group wake up during one time period to receive a QPCH and the second group another time period would allow mobile stations to conserve battery power while maintaining full functionalities. (Agashe [0029]).

Claim 12, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Chandra and further in view of  Anderson et al. (US Pub: 20120275365 A1) hereinafter Anderson
As to claim 12.    the combination of Song and  Chandra does not teach  further comprising: monitoring a control channel subsequent to initiating the wakeup procedure, wherein resources of the monitored control channel are different than resources of the monitoring occasion for wakeup signals; 
(Anderson [0038]  [0066] [0067]  UE may exit the connected mode deep sleep CMDS sub-state after receipt of a positive wake-up indicator from the eNB;  and initiations of resumed UL transmission procedures by the UE depend on whether PUCCH resources for SR have been assigned by the eNB to the UE; the UE monitors a wireless grant channel such as the downlink Physical Common Control Channel (PDCCH) in LTE by application of discontinuous reception)
wherein resources of the monitored control channel are different than resources of the monitoring occasion for wakeup signals; (Anderson [0076] [0082] Fig. 5, On sub-frame K, the UE 145 may search for a PDCCH wake-up message 508 addressed to a wake-up RNTI associated with the UE 145; following transmission of the wake-up message 508 in sub-frame K, the eNB 150 may then determine that the UE 145 will receive the (K+M)th sub-frame and then transmit a PDSCH assignment message 512 during the PDCCH region 514 and to transmit the DL data during the PDSCH region 516 of the sub-frame/different resources)
receiving, within the control channel, a grant from a base station serving the UE;  (Anderson [0048]  UEs notified of uplink or downlink assignments or grants  via control signalling messages carried from the eNB to the UE on a Physical Downlink Common Control Channel or PDCCH)
and communicating with the base station based at least in part on the grant (Anderson [0049] whenever an LTE connected mode UE actively receives a sub-frame (i.e. any non-DRX'd sub-frame), it search the PDCCH resource region of the sub-frame for any UL or DL assignments directed towards it; if the decoded PDCCH reveals a valid assignment  for the UE, the UE proceeds to either: for an UL assignment configure its transmitter in preparation for a forthcoming UL transmission on the assigned UL resources)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine the teachings of Anderson with the teachings of Song, Chandra and Qi because Anderson teaches that searching only for a connected-mode wake-up signal during a non-DRX sub-frame would allow processing complexity reductions in the UE during any non-DRX'd sub-frame. (Anderson [0031])
As to claim 25 the combination of Song and Chandra does not teach further comprising: transmitting, to the UE, a grant within a control channel subsequent to the monitoring occasion, wherein resources of the control channel are different than resources of the monitoring occasion for wakeup signals
Anderson teaches further comprising: transmitting, to the UE, a grant within a control channel subsequent to the monitoring occasion, (Anderson [0038]  [0066] [0067]  UE may exit the connected mode deep sleep CMDS sub-state after receipt of a positive wake-up indicator from the eNB;  and initiations of resumed UL transmission procedures by the UE depend on whether PUCCH resources for SR have been assigned by the eNB to the UE; the UE monitors a wireless grant channel such as the downlink Physical Common Control Channel (PDCCH) in LTE by application of discontinuous reception)
wherein resources of the control channel are different than resources of the monitoring occasion for wakeup signals (Anderson [0076] [0082] Fig. 5, On sub-frame K, the UE 145 may search for a PDCCH wake-up message 508 addressed to a wake-up RNTI associated with the UE 145; following transmission of the wake-up message 508 in sub-frame K, the eNB 150 may then determine that the UE 145 will receive the (K+M)th sub-frame and then transmit a PDSCH assignment message 512 during the PDCCH region 514 and to transmit the DL data during the PDSCH region 516 of the sub-frame/different resources)
; and communicating with the UE based at least in part on the grant (Anderson [0049] whenever an LTE connected mode UE actively receives a sub-frame (i.e. any non-DRX'd sub-frame), it search the PDCCH resource region of the sub-frame for any UL or DL assignments directed towards it; if the decoded PDCCH reveals a valid assignment for the UE, the UE proceeds to either: for an UL assignment configure its transmitter in preparation for a forthcoming UL transmission on the assigned UL resources)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine the teachings of Anderson with the teachings of Song, Chandra and Qi because Anderson teaches that searching only for a connected-mode wake-up signal during a non-DRX sub-frame would allow processing complexity reductions in the UE during any non-DRX'd sub-frame. (Anderson [0031])

Claims 6, 7, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Chandra and further in view of  Ghosh et al. (US Pub: 20130229959 A1) hereinafter Ghosh

As to claim 6    the combination of Song and Chandra does not teach wherein each group of the plurality of groups is associated with a different resource than each other group of the plurality of groups 
(Ghosh [0033] stations assigned to a group all have a same wake-up time/resources, interval and each group has a different wake-up time interval of a plurality of wake-up time intervals)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine the teachings of Ghosh with the teachings of Song and Chandra because Ghosh teaches that having each group has a different wake-up time interval of a plurality of wake-up time intervals would allow to avoid collisions among multiple STAs that each senses the channel is busy and each defers their access, thereby reducing the likelihood of transmission collisions.  (Ghosh [0052])

As to claim 7    the combination of Song, Chandra and Ghosh specifically Ghosh teaches , wherein the different resource comprises a frequency resource, or a time resource, or a control channel signaling type, or a reference signal type, or a data payload, or a radio network temporary identifier, or a combination thereof (Ghosh [0033] stations assigned to a group all have a same wake-up time/resources, interval and each group has a different wake-up time interval of a plurality of wake-up time intervals)
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Ghosh with the teachings of Song and Chandra because Ghosh teaches that having each group has a different wake-up time interval of a plurality of wake-up time intervals would allow to avoid collisions among multiple STAs 

Regarding claims 19 and 20, there is recited a base station with steps that are virtually identical to the functions performed by the method recited in respective claims 6 and 7. Examiner submits that Song discloses a base station in para [0054] [055] including a processor, memory coupled to the processor for performing the disclosed functionalities of claims 19 and 20. As a result, claims 19 and 20 are rejected under section 103 as obvious over Ghosh in view of Song and Chandra for the same reasons as in respective claims 6 and 7.

Claims 10, 11, 23, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, Chandra and further in view of  Cox et al. (US Pub: 20200029302 A1) hereinafter Cox

As to claim 10 the combination of Song and Chandra  does not teach wherein the one or more reference signals comprise a channel state information reference signal, or a tracking reference signal, or a demodulation reference signal, or a synchronization signal, or a combination thereof 
Cox teaches wherein the one or more reference signals comprise a channel state information reference signal, or a tracking reference signal, or a demodulation reference signal, or a synchronization signal, or a combination thereof  (Cox [0164] wakeup WUS include a preamble with good auto-correlation properties such as a constant-amplitude Zadoff –Chu sequence with different roots or even multiple roots and different lengths and the sequence designed to have low cross-correlation with the existing synchronization signals such as NPSS/NSSS, PSS/SSS or DMRS signals within the LTE cell)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine the teachings of Cox with the teachings of Song and Chandra because Cox teaches that receiving wake up signal by decoding preamble sequence of WUS comprising Zadoff-Chu sequence that comprises at least one of a different root index or different length than a legacy primary synchronization signal, legacy secondary synchronization signal and demodulation reference signal would allowed to be used to reduce inter-cell interference, or be used to indicate different UE groups, or to indicate the "wake-up" or "go-to-sleep" information. ((Cox [0169] [0240])

As to claim 11 the combination of Song, Chandra and Cox specifically Cox teaches   wherein the one or more predetermined sequences comprise a pseudo-noise code sequence, or a Gold sequence, or a Zadoff-Chu sequence, or a combination thereof Cox [0164] wakeup WUS include a preamble with good auto-correlation properties such as a constant-amplitude Zadoff –Chu sequence with different roots or even multiple roots)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine the teachings of Cox with the teachings of Song and Chandra because Cox teaches that receiving wake up signal by decoding 
As to claim 13 the combination of Song and Chandra does not teach wherein the monitoring occasion comprises a pre-wakeup window of a connected mode discontinuous reception cycle. 
Cox teaches wherein the monitoring occasion comprises a pre-wakeup window of a connected mode discontinuous reception cycle (Cox [0182] assuming DL synchronization is maintained, the starting subframe of the WUS can be a function of the REs configured for the WUS with respect to the start of the paging occasion in idle mode, and with respect to the start of active time (pre-wakeup window) in the cDRX state)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine the teachings of Cox with the teachings of Song and Chandra because Cox teaches that receiving wake up signal by decoding preamble sequence of WUS comprising Zadoff-Chu sequence that comprises at least one of a different root index or different length than a legacy primary synchronization signal, legacy secondary synchronization signal and demodulation reference signal would allowed to be used to reduce inter-cell interference, or be used to indicate 

Regarding claims 23 and 24, there is recited a base station with steps that are virtually identical to the functions performed by the method recited in respective claims 10 and 11. Examiner submits that Song discloses a base station in para [0054] [055] including a processor, memory coupled to the processor for performing the disclosed functionalities of claims 23 and 24. As a result, claims 23 and 24 are rejected under section 103 as obvious over Cox in view of Song and Chandra for the same reasons as in claims 10 and 11.

Regarding claim 26 there is recited a base station with steps that are virtually identical to the functions performed by the method recited in claim 13. Examiner submits that Song discloses a base station in para [0054] [055] including a processor, memory coupled to the processor for performing the disclosed functionalities of claim 26 As a result, claim 26 are rejected under section 103 as obvious over Cox in view of Song and Chandra for the same reasons as in claim 13.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413